Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered September 30, 1986, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial by the prosecutor’s use during summation of an analogy to refute the defendant’s claim of intoxication. While the example utilized by the prosecutor was undoubtedly a poor one, the record reveals that the court struck portions of his statement from the jury’s consideration and repeatedly gave adequate curative instructions explaining the lack of relevance of the example to the issues presented in the case. Under these circumstances, and in view of the overwhelming proof of the defendant’s guilt, which included the testimony of three eyewitnesses, the introduction of both physical evidence and the defendant’s inculpatory postarrest statements, and the defendant’s own trial testimony, we con-*850elude that any resulting error was harmless (see, e.g., People v Safian, 46 NY2d 181, 190, cert denied sub nom. Miner v New York, 443 US 912).
We have considered the defendant’s remaining contentions and find them either to be unpreserved for appellate review or without merit. Thompson, J. P., Brown, Lawrence and Weinstein, JJ., concur.